Citation Nr: 1342036	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to an effective date earlier than April 10, 2009 for a grant of service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, including service in the Republic of Vietnam from January 7, 1968 to January 5, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 (for a prostate disorder) and January 2011 (for PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board notes that the Veteran limited his appeal in his May 2012 VA Form 9 to the issue of entitlement to an effective date earlier than April 10, 2009 for a grant of service connection for PTSD, and that issue alone was certified to the Board in a VA Form 8 issued in June 2012.  As such, the issue of entitlement to a disability rating in excess of 30 percent for PTSD adjudicated in the May 2012 statement of the case is not before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's claimed prostate disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The Veteran's initial application for entitlement to service connection for psychiatric symptoms subsequently diagnosed as PTSD was received by VA on April 10, 2009.

3.  In a rating decision dated in January 2011, the RO granted service connection for PTSD effective April 10, 2009, the date of receipt of the application for service connection for psychiatric symptoms subsequently diagnosed as PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an effective date earlier than April 10, 2009 for a grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the claim for an earlier effective date, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

With respect to the claim for service connection, the duty to notify was satisfied by way of a May 2009 letter, sent prior to the September 2009 initial adjudication of the claim, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the May 2009 letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.

As there is no evidence showing that the Veteran is in receipt of Social Security Administration (SSA) benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis: Service Connection for a Prostate Disorder

The Veteran contends that service connection is warranted for his prostate disorder.  In support of his position, the Veteran wrote in his October 2009 notice of disagreement that the disorder is characterized by daily increases in internal pain, discomfort, and dysfunction of bodily control.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

VA scheduled the Veteran for a general medical examination in May 2009 in part to determine what disabilities were present, but the Veteran failed to report for the examination.  Where, as here, a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2013).

The Veteran has no diagnosis of a prostate disability, and no nexus between a prostate disability and service.  A September 2007 record shows that he was tested for a Prostate Specific Antigen (PSA), but the test results were neither accompanied nor followed by a diagnosis of any prostate disorder.  While the Veteran is competent to identify discomfort, pain, and dysfunction of bodily control, he is not competent to identify the etiology of those symptoms or to relate them to service.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); 38 C.F.R. § 3.159(a)(2).  Moreover, there is no evidence of complaints, diagnosis, or treatment of any prostate disorder during the Veteran's service, and no competent opinion linking any prostate disorder to service.

The Board recognizes that the Veteran is presumed to have been exposed to herbicides during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board is further aware that a diagnosis of prostate cancer is subject to presumptive service connection.  38 C.F.R. § 3.309(e).  However, as the Veteran has no diagnosis of prostate cancer, the presumption of service connection for that disorder is inapplicable in this case.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a prostate disorder.  The most probative evidence does not indicate that the Veteran has a prostate disorder with a nexus to his service, and the Veteran failed to report for the May 2009 examination that VA had scheduled on his behalf.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Thus, the Veteran's claim for service connection for a prostate disorder is denied.

Analysis: Entitlement to an Effective Date earlier than April 10, 2009 for a grant of Service Connection for PTSD

The Veteran contends in his February 2011 notice of disagreement (filed on a VA Form 9) that an earlier effective date is warranted for his PTSD because he applied for service connection for PTSD in 2008 and/or two years prior to the assigned effective date of April 10, 2009.  In his May 2012 substantive appeal, the Veteran asserts that he originally submitted a claim for service connection for PTSD "long before the Date Listed....[but] my submitted information...was said to have been misplaced, Requiring me to resubmit my Application at a Latter [sic] Date."

The Board finds that the Veteran's contentions are without merit.  There is no evidence of record supporting his contention that he ever submitted a claim for service connection for any psychiatric symptoms or disorders, including PTSD, before April 10, 2009.  There is also no evidence in the record of any request from VA or any other source that the Veteran resubmit an application for service connection for any psychiatric symptoms or disorders, including PTSD.  Based on the foregoing, the Board finds that the Veteran's contentions lack credibility, and that April 10, 2009 is the earliest date of his claim.

Because the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later, and because the date of receipt of the Veteran's claim for service connection for psychiatric symptoms subsequently diagnosed as PTSD was April 10, 2009, an effective date earlier than April 10, 2009 for a grant of service connection for PTSD is denied.  38 C.F.R. § 3.400 (2013).


ORDER

Service connection for a prostate disorder is denied.

An effective date prior to April 10, 2009 for service connection for PTSD is denied.




____________________________________________
STEVEN. D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


